IN THE SUPREME COURT OF THE STATE OF NEVADA


                    ELIZABETH RAMSEY,                                      No. 82946
                                     Appellant,
                                 vs.
                    EUGENE TUMBARELLO; AND                                      FILED
                    SHAMROCK PAINTING, INC.,
                                                                                SEP 1 0 2021
                                     Res • ondents.
                                                                               ELAZ-V   -.TH A. Et.i.'.0WN
                                                                                           PREME

                                        ORDER DISMISSING APPEAL                dLi
                                                                                 DEPUTY CLERK



                               This is an appeal from a district court order denying claims of
                   exemption from execution, declaring a homestead void, and compelling
                   compliance of a judgment debtor, and from an order denying a motion for
                   reconsideration. Eighth Judicial District Court, Clark County; Tierra
                   Danielle Jones, Judge.
                               Respondents have filed a motion to dismiss this appeal for lack
                   of jurisdiction. Appellant has filed a non-opposition to the motion.
                   Accordingly, this court
                               ORDERS this appeal DISMISSED.




                                                                      J.
                                             Cadish


                          Aek&f.              ,J                                              ,J
                   Pickering                                Herndon




SUPREME COURT
     OF
   NEVADA

10) 1947A adjaMo                                                                   t      2_ 6 2, c
cc:   Hon. Tierra Danielle Jones, District Judge
      Ara H. Shirinian, Settlement Judge
      Law Office of Christopher P. Burke
      Cory Reade Dows & Shafer
      Eighth District Court Clerk




                                    2
                                                   ••''. • 7...z1..E.'-'441::.4-414004-0.74,14i.viLL...17=1:Avalodiasia